Interim Decision #2891

MATTER OF SIO
In Bond Proceedings
A-23110685
Decided by Board November 4, 1981
(1) An immigration judge has authority to consider an application for release or amelioration of the conditions of release from custody after an initial determination with respect to custody has been made by a District Director or other specified officer of the
Immigration and Naturalization Service and at anytime before a deportation order
becomes administratively final, but if an alien is released from custody, such application
must be made to an immigration judge within 7 days from the date of release; thereafter,
the application may only be made to a District Director. 8 C.F.R. 242.2(b).
(2) Where the respondent did not avail himself of his regulatory right to submit an
application for change in custody status to an immigration judge before the expiration
of the 7-day period, jurisdiction over the appliiation rested with the District Director
and recourse from the District Director's decision lay in an appeal to the Board of
Immigration Appeals, filed within 5 days after service of written notification of that

decision. 8.C.F.R. 242.2(a) and (b).
ON BEHALF OF RESPONDENT: William F. Thompson, III, Esquire
Blackfield Hawaii Building

Penthouse Suite
1221 Kapiolani Boulevard
Honolulu, Hawaii 96814
Milhollan, Chairman; Maniatis, Magqire, Morris, and Vacca, Board Members

On September 18, 1981, the District Director denied the respondent's
request for amelioration of the conditions for release from custody initially set in his case. The respondent has appealed from that decision.
The appeal will be dismissed.
The respondent, a native and citizen of Western Samoa, was released
from custody on or about August 19, 1981, upbn posting bond in the
amount of $2,500; the bond carried a condition prohibiting unauthorized
employment. At deportation proceedings conducted on September 15,
1981, the respondent was found deportable as an overstayed nonimmigrant on the basis of his concessions at the hearing and was granted
voluntary departure to Januaiy 14, 1982, with an alternative order of
deportation to Western Samoa in the event of his failure to depart
within the time authorized.
On September 16, 1981, the respondent through counsel wrote to the
District Director requesting modification of the terms of his custody
status, specifically, release on his own recognizance and cancellation of
176

Interim Decision #2891
the "no work rider." In his decision of September 18, 1981, the District
Director denied the respondent's request in its entirety, stating the
reasons for his determination. The respondent thereupon requested a
redetermination hearing before the immigration judge who denied the
request for lack of jurisdiction in a decision dated September 25, 1981.
The regulations authorize an immigration judge to consider an application for change in the conditions of an alien's release after an initial
determination with respect to custody has been made by the District
Director or other specified Service officer and at anytime before a
deportation order becomes administratively final. However, if an alien
is released from custody, such application must be made to the immigration judge within 7 days of the date of release; thereafter, the application may only be made to the District Director. 8 C.F.R. 242.2(b). See
generally Matter of Vea, 18 I&N Dec. 171 (BIA 1981).
In the present case, the respondent, who was released from custody
in mid-August, did not avail himself of his regulatory right to submit an
application for change of custody status to the immigration judge before
the expiration of the 7 day period. Accordingly, the immigration judge
correctly determined that he lacked jurisdiction over the matter which
was instead vested in the District Director with a right of direct appeal
to the Board.' As previously noted, the District Director had already
considered and denied the respondent's application for amelioration of
the conditions of his release; under the regulations, the respondent's
recourse from the District Director's decision lay in an appeal to the
Board. 8 C.F.R. 242.2(a) and (b).
Pursuant to 8 C.F.R. 242.2(b), an appeal to the Board from an appealable determination by a District Director or other designated Service
officer must be taken within 5 days of the date written notification of the
determination is served upon the respondent and the Service. The record
reflects that the parties were notified of the District Director's decision
not later than September 21, 1981, the date the respondent submitted
his request for a redetermination hearing to the immigration judge. The
respondent's notice of appeal to the Board, submitted on October 6,
1981, was untimely filed. Upon careful review of the record, we have
decided not to assume jurisdiction over the case by certification' as provided in 8 C.F.R. 3.1(c). The respondent's appeal will therefore be
dismissed for lack of jurisdiction and the District Director's denial of the
respondent's request for change of custody status will be permitted to
stand.
ORDER The appeal is dismissed.
-

' Direct appeal to the Board from a determination of the District Director or other,
authorized only after a deportation order becomes administratively

dosignated offerer is

final or where recourse to the immigration judge• is no longer available because of the ,
See generally Matter of Vea,
supra.

177

expiratonfh7-dy.8CFR24(a)ndb.

